Name: Council Regulation (EEC) No 825/85 of 26 March 1985 amending Regulation (EEC) No 1489/84 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  plant product
 Date Published: nan

 30 . 3 . 85 Official Journal of the European Communities No L 91 /7 COUNCIL REGULATION (EEC) No 825/85 of 26 March 1985 amending Regulation (EEC) No 1489/84 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector lation (EEC) No 1489/84 should be amended accor ­ dingly, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 1 of Regulation (EEC) No 1489/84 is hereby replaced by the following : 'However, the system under which the application of certain rules is to be extended, as provided for in Article 15b of Regulation (EEC) No 1 035/72 (3), as last amended by Regulation (EEC) No 1332/84 (4), shall operate :  from 1 June 1985 for peaches, cauliflowers, table grapes, plums, table pears, lemons, straw ­ berries, chicory, onions, leeks and lamb's lettuce,  from 1 July 1985 for table apples, cabbage lettuce, endives and broad leaf endives,  from 1 October 1985 for oranges, mandarins/ Clementines and artichokes,  from 1 January 1986 for the other products. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3284/83 of 14 November 1983 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), and in particular the second paragraph of Article 13 thereof, Having regard to Council Regulation (EEC) No 3285/83 of 14 November 1983 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector (2), and in particular the second paragraph of Article 8 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1489/84 (3) laid down the date of application of the system for the extension of certain of the rules issued by producer groups ; Whereas, taking account of the delays in the imple ­ mentation of the system for the extension of these rules, owing in particular to the procedures for consul ­ ting the producers concerned, the date for the applica ­ tion of the system should be deferred ; whereas the diversity of harvest dates for the various products does not allow a single date to be laid down ; whereas Regu (3) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4) OJ No L 130 , 16 . 5 . 1984, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985 . For the Council The President F. M. PANDOLFI (') OJ No L 325, 22 . 11 . 1983, p. 1 . (2) OJ No L 325, 22. 11 . 1983, p. &amp;. 3) OJ No L 143, 30 . 5 . 1984, p. 31 .